304 U.S. 581
58 S. Ct. 1061
82 L. Ed. 1543
Pierce LONERGAN, petitioner,v.The UNITED STATES of America.*
No. 1064.
Supreme Court of the United States
May 31, 1938

Mr. Pierce Lonergan, of Los Angeles, Cal., for petitioner.


1
On petition for writ of certiorari to the United States Circuit Court of Appeals for the Ninth Circuit.


2
For opinion below, see 95 F.2d 642.


3
The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writs of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 59 S. Ct. 60, 83 L.Ed. ——.